McLaughlin, J.:
■ Olney, Scannell and Walker were called as witnesses by the commissioners of accounts of the city of New York, who were investigating the office of the president of the borough of Manhattan. They were subordinates, in that;office, Scannell being the superintendent of highways;. Walker, superintendent of supplies, and Olney the chief examiner of highways. After each had been sworn, .certain questions were propounded, which each refused to answer, and thereupon proceedings were taken which resulted in a warrant committing each to jail for .refusing to answer the questions put to him, and directing that he there remain until lle-submitted to answer such questions, unless, in. the meantime, he were discharged according to law, and each has separately appealed.
*729The order and warrant of commitment in each proceeding should he affirmed, with ten dollars costs and disbursements, for the reasons stated in the opinion delivered in Matter of Hertle, In re Ahearn (120 App. Div. 717), decided herewith.
Ingraham, Clarke and Houghton, JJ., concurred; Lambert, J., dissented. ,
Orders affirmed, with ten.dollars costs and disbursements.-